Order entered January 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01634-CV

                         SHAMOUN & NORMAN, LLP, Appellant

                                              V.

                              ALBERT G. HILL, JR., Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-14714-H

                                          ORDER
        We GRANT appellee’s January 6, 2015 unopposed motion for an extension of time to

file his cross-appellant’s brief. Appellee shall file his cross-appellant’s brief by JANUARY 28,

2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE